Wright, J.
l. bail-taxation, That this claim was not presented to the board of supervisors of the county is not made án objection, but the parties agree in presenting three, questions: First, were these lands in AA'hole or in part taxable for the year 1862? Second, were they for the year 1863? If for neither, can plaintiff, haA'ing paid his money under protest, demand its repayment?
*2372,_law °f i8G2. *236Whether these lands were taxable as lands, or only through the shares of the stockholders, for the years 1862 and 1863,. we had occasion to examine in the case of The Iowa Homestead Company v. Webster County, ante 221. It was there settled that the [Revision of 1860, ch. 45, changed and repealed the act of 1858, and that the property of^railroad companies thereunder was taxable in the same manner as that of any other company or individual. These taxes were under this law, and if plaintiff had, for either year, a taxable interest in them, there is no' objection to the method adopted. And we remark further, *237in fcliis connection, that the act of April 8, 1862, would not be applicable for that year, nor could it affect the question now made for any year; for the one' per cent tax on the gross receipts provided for in section 16 of said act (Laws 1862, p. 227)‘is only in lieu of all taxes on the road-bed, track, rolling stock and, necessary buildings, while all other property is to be taxed like that of individuals in the several counties in which the same may lie.
„ followed, Two questions then remain: The first as to the liability of these lands for 1862 and 1863, involving the first and second inquiries above stated. The second, conceding the non-liability, could plaintiff, under the circumstances and the provisions of the statute, demand a repayment of the money? The argument in favor of the liability of these lands or the year 1863 is very much stronger than for the year 1861. For, on the very day (the 11th of April, 1863) that the assessor completed his assessment under the law, the final certificate was made and delivered to plaintiff. But, without stopping to discuss this point or placing the decision on this ground, it is sufficient to refer to the preceding case of The Homestead Company v. Webster County, in which it is expressly held that these lands (selected at the same time, for the same work, and in the same manner as therein stated) were liable after January 1,1861. And if for that, then of course for 1862 and 1863. The conclusion reached and argument used in that case are entirely applicable to this, and without again entering upon the discussion, we unite in holding that the demurrer in this case was properly sustained. And so holding, it becomes unnecessary to pass upon the second question presented by counsel.
Affirmed.